Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 18-24, 28 are presented for examination.

DETAILED ACTION
Election/Restrictions
   Applicant’s election without traverse of Group II claims 18-24 and 28 in the reply filed on 04/08/2022 is acknowledged.
Claims 1-17, 25-27, 29-32 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  28 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  
Claim 28 , line 4 recites “ clock power gate circuits positioned..”  the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is clock gate circuits or power gate circuits . Further it is not clear whether clock or power gate circuits is positioned adjacent to the main clock. 
 Examiner interprets as clock gate circuits for the different power domain and Clock gate circuits are physically positioned adjacent to the main clock as disclosed in the specification document [para 0250]

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 18, 22  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by O'Brien  et.al. (U.S Patent Application Publication 2010/0325368; hereinafter “O'Brien”].


Regarding claim 18,  O’ Brien discloses , a microcontroller system comprising: 
      at least two processing units operating at respective first or second clock frequencies and able to make requests for memory access[0023’ ; “the memory device 108 has a 32-bit wide read/write port 114 for accessing the L3 memory 110 and a 64-bit wide read/write port 116 for accessing the L2 memory 112. The L3 memory 110 receives a first clock signal 118, which has a frequency that corresponds to the clock frequency that the first processor 102 uses to access the memory. The L2 memory 112 receives a second clock signal 120, which has a second frequency that corresponds to the clock frequency that the second processor 104 uses to access the memory…”, 0024;”.. the first processor 102 (which operates in the first clock domain) or the second processor 104 (which operates in the second clock domain) to access the shared memory banks 290 through a shared memory bank bus 314. ..”, 0052;( i.e the first and second processors operating at respective frequencies or clock domain)]
      at least one memory block connectable to the at least two processing units;    [0023; “ .. the memory 108 as shared L2-L3 memory to be used by both the first and second processors. ..”, 0026];
     an arbitration circuit to manage memory access requests from the at least two processing units[“ the clock domain crossing and bank arbitration unit 302, which uses a handshaking process between a first clock domain requester 310 and a second clock domain requester 312 to enable arbitration of memory access requests sent from the first processor 102 and the second processor 104…”, 0052]  and 
         a clock muxing circuit that applies, in response to arbitration circuit request, the respective first or second clock frequency of the respective at least two processing units to the connected at least one memory block[ “Each memory bank receives a clock signal from a multiplexer (e.g., 128a), which multiplexes a first clock signal (CLK 1) 118 and a second clock signal (CLK 2) 120. In some examples, the first clock signal has a frequency of 150 MHz and the second clock signal has a frequency of 75 MHz. ..”, 0028; Fig.3;  0051; “The clock domain crossing and bank arbitration unit 302 allows either the first processor 102 (which operates in the first clock domain) or the second processor 104 (which operates in the second clock domain) to access the shared memory banks 290 through a shared memory bank bus 314. .. One clock domain requester, either clock domain requester 310 or 312, may then output the arbitration result to an arbitration multiplexer 316, which sends a selected memory request to the designated shared memory bank 290”, 0052; “An arbitration handshake process between processors 102 and 104 is handled by the first clock domain requester 310 and the second clock domain requester 312 in FIG. 6B to ensure that all memory accesses to the memory banks 3 and 4 in the first clock domain (CLK 1) have been completed before the memory banks 3 and 4 are switched from being accessed by the first processor 102 to being accessed by the second processor 104..”, 0054; ( i.e applying either the first or second clock frequency from the respective clock domain of the processors for providing access to the shared memory)]. 
       
      Regarding claim 22, O’Brien discloses wherein the respective first or second clock frequencies are different [0028; 0052] .  

         

       Claim(s) 28 ,  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kocev et.al. (U.S Patent Application Publication 2012/0102344; hereinafter “Kocev”].
             
             Regarding claim 28, Kocev discloses , a microcontroller system comprising:
 at least two functional blocks in separate power domains[ “Voltage regulator 5 may provide an operating voltage to each of processor cores 11, to GPU 14, I/O unit 13, and the various functional units of north bridge 12. For some units (e.g., processor cores 11), the operating voltage may be varied by voltage regulator 5 in accordance with the signals SetV [M:0] generated by power management unit 20. In addition, power management unit 20 may generate signals within SetV [M:0] indicating whether or not power-gating (i.e. to be turned off) for particular functional units..”, 0034; ( i.e the functional blocks having separate/ independent  voltage or power domains)], each driven by a clock signal generated by a main clock[ “ IC 2 includes a phase-locked loop (PLL) 4 coupled to receive a system clock signal. PLL 4 may distribute corresponding clock signals to each of processor cores 11, to GPU 14, and to the respective functional units of north bridge 12. ..”, 0033; ( i.e the system clock is main clock signal)]; 
clock power gate circuits positioned between the at least two functional blocks and the main clock, and physically positioned adjacent to the main clock[ “..Power management unit 20 may generate a set of signals SetF[M:0] which indicate to PLL 4 (or to a clock control block or clock network control, not shown here) the frequency of the clock signal that is to be provided to those functional units of IC 2 that are configured to operate at a number of different clock frequencies (e.g., processor cores 11). In addition, the SetF[M:0] signals may also be used to indicate to PLL 4 whether or not a given functional unit is to be clock-gated. PLL 4 may respond to such signal by inhibiting the clock signal from being provided to the given functional unit…”, 0033; Fig.1 ( i.e the PLL is adjacent to the system clock and ; and  
         a power control system to control activation of the clock power gate circuits[“.. Power management unit 20 may generate a set of signals SetF [M:0] which indicate to PLL 4 (or to a clock control block or clock network control, not shown here) the frequency of the clock signal that is to be provided to those functional units of IC 2 that are configured to operate at a number of different clock frequencies (e.g., processor cores 11)…”, 0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien  in view of Carter et.al. (U.S Patent Application Publication 2014/0095896; hereinafter “Carter”)

Regarding claim 19, O’Brien discloses wherein the at least two processing units operating at respective first or second clock frequencies[ 0024;0052] are in distinct power domains, and further comprising at least two memory blocks[ “it is possible to allocate a portion 110 of the memory 108 as L3 memory to be used exclusively by the first processor 102, a portion 112 of the memory 108 as L2 memory to be used exclusively by the second processor 104, and a portion 290 of the memory 108 as shared L2-L3 memory to be used by both the first and second processors..”, 0026], each supporting multiple operational modes and respectively connected to at least two voltage regulators having a respective voltage output dependent on clock frequency.  

 However O’ Brien does not expressly disclose at least two processing units operating in distinct power domains, at least two memory blocks , each supporting multiple operational modes and respectively connected to at least two voltage regulators having a respective voltage output dependent on clock frequency.  

 In the same field of endeavor (e.g. managing power consumption of processors with one or more power domains with each power domain including a core that switchably receives power supply from a voltage regulator and switchably receives a clock signal from a clock source, a cache to control the power consumption at fine scales),  Carter teaches, 
at least two processing units operating in distinct power domains, [ “..the power domain 202.1 may include cores 208.1-208.4 and a voltage regulator 210 that supplies a voltage Vdd to these cores. A clock source 238 (which may be external) may supply a clock signal (CLK) to these cores as well…”, 0019; Fig.2]at least two memory blocks[ “..he cache may also divided into power domains that include different voltage regulators supplying power. ..”, 0019; ( i.e different blocks of the cache memory corresponds to the memory blocks)] , each supporting multiple operational modes [0022-0023] and respectively connected to at least two voltage regulators having a respective voltage output dependent on clock frequency[“Power management may be achieved by clock gating and power gating either the cores or the cache…”, 0020; “, .. The way control signal and the line control signal may be gated signals. If the gated signal is off, the corresponding cache way or line may be enabled for normal operation. However, if the gated signal is on, the corresponding way or line may be disabled for power management.”, 0023; “cache lines or ways may be disabled by clock gating (e.g., disabling the clock to the logic that drives the lines or ways), or by power gating (e.g., removing the power supply to the lines or ways,..”, 0025; ( i.e the cache ways/ memory blocks are enabled / disabled with  associated power domain connected to the respective voltage regulators  and clock source connected to the domain as illustrated in Fig.2)].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien  with Carter. Carter’s teaching  of managing the power consumption of the processor and the components with power and clock gating will substantially improve O’ Brien’s system to eliminate leakage power by power gating  and provide and optimal power management by controlling the power states of the various domains,  cores, caches and other components of the processor[0027].
Regarding claim 20, Carter discloses  wherein the microcontroller system further comprises a power control system including power gates to power control the at least one memory block[ 0020; 0023; 0030].  
Regarding claim 21, Carter discloses wherein the at least two processing units operating at respective first or second clock frequencies are in distinct power domains[0019], and wherein the microcontroller system further comprises voltage regulator systems for supplying voltage to distinct power domains[0019;  0026; Fig.2].  

Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’ Brien in view of Potter et.al. (U.S Patent 6,816,561; hereinafter “Potter”)

Regarding claim 23, O’ Brien  discloses the  respective first or second clock frequencies [ 0024;0052;0028]does not expressly disclose  wherein the respective first or second clock frequencies are identical and  clock phase is different  

 However O’ Brien does not expressly disclose wherein the respective first or second clock frequencies are identical and  clock phase is different  
In the same field of endeavor( e.g. coordinating the clock  frequency and phase of the respective processing tasks in a multi-processor  data processing system.), Potter teaches 
respective first or second clock frequencies are identical and clock phase is different  [ “..The modification of the master clock signal may be necessary because, for example, the master clock frequency is faster than the processor to processor communication frequency. As a result of this modification, it is possible for the modified timing signals of each processor to have identical frequencies but different phases…”, col 1 line 30-line50; “ Each rasterizer 20a-d preferably includes logic for processing graphical data (not shown), an input 22 for receiving a source clock signal 25, an internal divide by clock 24 to modify the frequency of the source clock signal, and a phase correction circuit 26a-c to correct the phase of the timing signals produced by the internal divide by clocks 24. .. Each divide by two clock 24 divides the frequency, f, of the source clock signal 25 by two to produce a timing signal. As discussed above with respect to FIG. 1, however, since each rasterizer 20a-d produces its own divide by two timing signal, each rasterizer 20a-d timing signal could either be in phase or 180.degree. out of phase with respect to any of the other rasterizer 20a-d timing signal”, col 4 lines 26-54].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien  with Potter Potter’s teaching of  coupling phase correction circuit between the processors will substantially improve O’ Brien’s system to determine whether each processor have a timing signal with an identical frequency and phase to coordinate the respective processing tasks of the processors.

Regarding claim 24,  Potter teaches wherein the respective first or second clock frequencies have a small integer ratio relationship [“ The divide by clocks 24 may be, for example, a divide by two clock. It should be noted, however, that in the following description a divide by two clock is used merely as an exemplary implementation of a preferred embodiment of the invention. The divide by clocks 24 could also be, for example, divide by four or divide by eight clocks. Each divide by two clock 24 divides the frequency, f, of the source clock signal 25 by two to produce a timing signal..”, col 4 lines 26-54);
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rozen et al., U.S Patent Application Publication 2010/0023653, teaches a system and method for arbitrating between memory access requests. The system includes: (i) a dynamic voltage and frequency scaling (DVFS) controller, adapted to determine a level of a voltage supply supplied to a first memory access requester and a frequency of a clock signal provided to the first memory access requester and to generate a DVFS indication that is indicative of the determination
 
Kumar et al., U.S Patent Application Publication 2012/0079290, a processor having a plurality of cores and a control logic to control provision of a voltage/frequency to a first core of the plurality of cores independently of provision of a voltage/frequency to at least a second core of the plurality of cores. The voltages may be provided from one or more internal voltage regulators of the processor

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAYATHRI SAMPATH/Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187